Title: From Thomas Jefferson to Alexander Donald, 15 February 1788
From: Jefferson, Thomas
To: Donald, Alexander


I received your favor of Dec. 15. two days after I had written my letter of the 7th. inst. and at the same time with one from Callow Carmichael & co. informing me that your vessel would sail from Havre about the 19th. instant. The shortness of warning not admitting time to order claret for you from Bordeaux early enough to go either by the Bowman or by your next ship, I send you two hampers from my own cellar, containing 124 bottles. I am afraid it will not get to Havre in time for the Bowman. You say you had tasted at Mr. Eppes’s some wine I had sent him, which was good, but not equal to what you have seen. I have sent to him twice; and what you say would correspond to the first batch. The second was of Chateau Margau of the year 1784. bought by myself on the spot, and a part of the very purchase from which I now send you. It is of the best vintage which has happened in nine years, and is of one of the four vineyards which are admitted to possess exclusively the first reputation. I may safely assure you therefore that, according to the taste of this country and of England there cannot be a bottle of better Bordeaux produced in France. It cost me at Bordeaux three livres a bottle, ready bottled and packed. This is very dear; but you say you do not limit me in price. I send you a note of the principal wines of this country, their prices &c. and shall be happy to have you furnished with any of them which you may wish for your own use, only giving me notice enough  before hand to have them provided and lodged at Havre or Bordeaux. Notice for the latter need be very short when you have a vessel coming to Bordeaux. Notice for Hermitage must be very long.
I thank you for supplying my omission as to Mr. Warner Lewis. You did what I would have done myself, if time had not hurried my recollections. The books and maps, by some inattention at Havre, sailed from that place for New York only the last month. Sell them for what you please. It will always be that much more than they are worth. The map may perhaps give to these copies a preference over the American edition, which will probably be without a map. Your attention to forward plants, hams, cyder &c. is very obliging. The last two articles being prohibited, must pass as the captain’s sea-stores. Can you by any opportunity send me some of the Lima-bean, or Sugar bean, which is not to be had here or in England, and is asked from me by a friend. I thank you for the Newspapers. They are a great treat to me; and the advertisements are not the least interesting parts of them. Nothing new having transpired since my last, I have only to repeat assurances of the sincere esteem and respect with which I am Dear Sir your affectionate friend & servt.,

Th: Jefferson

